     Case 1:20-cv-01123-NONE-JDP Document 6 Filed 08/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KHADIJA GHAFUR,                                     Case No. 1:20-cv-01123-NONE-JDP
12                       Petitioner,                     FINDINGS AND RECOMMENDATIONS TO
                                                         DISMISS PETITION FOR FAILURE TO
13           v.                                          MEET CUSTODY REQUIREMENT
14   THE PEOPLE OF THE STATE OF                          OBJECTIONS DUE IN THIRTY DAYS
     CALIFORNIA,
15                                                       ECF No. 1
                         Respondent.
16

17

18           Petitioner Khadija Ghafur, a former state prisoner without counsel, seeks a writ of habeas
19   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review
20   under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court must
21   dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief. See
22   Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,
23   1127 (9th Cir. 1998). Courts have “an active role in summarily disposing of facially defective
24   habeas petitions” under Rule 4. Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation
25   omitted).
26

27

28
                                                        1
     Case 1:20-cv-01123-NONE-JDP Document 6 Filed 08/25/20 Page 2 of 3

 1   Discussion

 2          Under § 2254(a), a federal court “shall entertain an application for a writ of habeas corpus

 3   in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

 4   he is in custody in violation of the Constitution or laws or treaties of the United States.” Because

 5   custody is a statutory jurisdictional prerequisite, we may only consider a habeas petition if the

 6   petitioner was in custody at the time of filing of the petition. See Maleng v. Cook, 490 U.S. 488,

 7   490-91 (1989) (per curiam); Bailey v. Hill, 599 F.3d 976, 978-79 (9th Cir. 2010). “The custody

 8   requirement of the habeas corpus statute is designed to preserve the writ of habeas corpus as a

 9   remedy for severe restraints on individual liberty.” Hensley v. Municipal Court, 411 U.S. 345,

10   351 (1973). “[T]o satisfy the custody requirement, [the] petitioner must demonstrate that he is

11   subject to a significant restraint upon his liberty ‘not shared by the public generally.’” Dow v.

12   Circuit Court of the First Circuit, 995 F.2d 922, 923 (9th Cir. 1993) (per curiam) (quoting Jones

13   v Cunningham, 371 U.S. 236, 240 (1963)).

14          Here, petitioner challenges the state court’s denial of her motion to vacate her criminal

15   conviction. ECF No. 1 at 8. Petitioner states that she was not incarcerated at the time of filing

16   the instant petition. 1 Id. at 6. Because petitioner was not in custody at the time of filing her

17   petition, we have no jurisdiction over the petition. We recommend that the court summarily

18   dismiss the petition. If petitioner was in custody at the time of her filing, she should present proof

19   thereof in her objections to these findings and recommendations.

20   Certificate of Appealability
21          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

22   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

23   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

24   requires a District Court to issue or deny a certificate of appealability when entering a final order

25   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

26   1268, 1270 (9th Cir. 1997). Where, as here, the court denies habeas relief on procedural grounds

27
     1
      Petitioner captioned her petition as a “Petition for Writ of Habeas Corpus by Non-Incarcerated
28   Citizen” and states that she was released from custody in 2013.
                                                       2
     Case 1:20-cv-01123-NONE-JDP Document 6 Filed 08/25/20 Page 3 of 3

 1   without reaching the underlying constitutional claims, the court should issue a certificate of

 2   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

 3   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

 4   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 5   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

 6   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

 7   petition or that the petitioner should be allowed to proceed further.” Id. Here, reasonable jurists

 8   would not find our conclusion debatable or conclude that petitioner should proceed further. Thus,

 9   the court should decline to issue a certificate of appealability.

10   Findings and Recommendations

11            We recommend that the petition be dismissed, ECF No. 1, and that the court decline to

12   issue a certificate of appealability. We submit the findings and recommendations to the U.S.

13   District Court judge who will be assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule

14   304 of the Local Rules of Practice for the United States District Court, Eastern District of

15   California. Within thirty days of the service of the findings and recommendations, petitioner may

16   file written objections to the findings and recommendations with the court and serve a copy on all

17   parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendations.” The assigned district judge will then review the findings and

19   recommendations under 28 U.S.C. § 636(b)(1)(C).

20
     IT IS SO ORDERED.
21

22
     Dated:      August 25, 2020
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25   No. 206.
26

27

28
                                                        3
